Title: To James Madison from William Jones, 9 September 1808
From: Jones, William
To: Madison, James



Sir,
Philada. 9th. Septr. 1808

The enclosed letter to your address I received this day from an american friend in Paris who is eminently entitled to my confidence and esteem.  He speaks in the highest terms of the moral character respectability and intelligence of Mr. Robertson and of his attachment and devotion to our Country.
I also take the liberty of enclosing documents authenticating the nativity and Citizenship of James Montgomery Bulgin who is held in execrable bondage onboard a British man of War as stated in the Notarial certificate.  I have known him from his infancy, and affirm the facts stated in the said certificate to be true
Sympathising with his connexions and with the poor fellow from whom a letter has recently been received, I pray you to direct the necessary steps to be taken for his relief  I am very sincerely and respectfully yours

Wm Jones

